        Case 3:16-cr-00060-RDM Document 76 Filed 01/25/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

       V.                                          3:16-CR-60
                                                   3:20-CV-1062
JEREMY WEST                                        (JUDGE MARIANI)

                      Defendant.

                                 MEMORANDUM OPINION

       Presently before the court for disposition is Defendant Jeremy West's prose motion

and counseled supplemental motion to correct sentence under 28 U.S.C. § 2255 based on

United States v. Davis, 139 S. Ct. 2319 (2019). (Docs. 70, 72). For the reasons stated

herein, Defendant's motions will be denied and no certificate of appealability will issue.

                                   I. PROCEDURAL HISTORY

       Defendant was originally charged with various federal crimes through the filing of a

criminal complaint on February 12, 2015. (Doc. 1). On March 22, 2016, Defendant waived

indictment by a grand jury and pleaded guilty to a three-count information filed against him

on March 15, 2015. (Docs. 35, 42). Specifically, Defendant pleaded guilty to the following

charges: using, carrying, and brandishing a firearm during and in relation to a crime of

violence (armed bank robbery), in violation of 18 U.S.C. §§ 924(c) and 2 ("Count 1"); armed

bank robbery by force, violence and intimidation in violation of 18 U.S.C. §§ 2113(d), 2 and

Pinkerton v. United States, 328 U.S. 640 (1946) ("Count 2"); and robbery involving

controlled substances by force, violence and intimidation in violation of 18 U.S.C. §§
         Case 3:16-cr-00060-RDM Document 76 Filed 01/25/21 Page 2 of 8




2118(a), 2, and Pinkerton ("Count 3"). (Doc. 45). On January 6, 2017, the Court sentenced

Defendant to a 126 month-term of imprisonment, which comprised of the following : 42

months' imprisonment with respect to Counts 2, and 3, to run concurrently; and eighty-four

(84) months with respect to Count 1, to run consecutively to Counts 2, and 3. (Doc. 66).

        On March 25, 2020, Defendant filed a pro se motion entitled "Motion in support of

Petitioner's Application for Habeas Corpus Relief pursuant [to] 28 U.S.C. § 2241" based on

the application of United States v. Davis, 139 S. Ct. 2319 (2019). 1 (Doc. 70). The Court

then issued Standing Order 19-08 on March 30, 2020, which appointed the Federal Public

Defender's Office ("F.P.D.O.") to represent Defendant. (Doc. 71). Defendant subsequently

filed a counseled supplemental motion to correct sentence under 28 U.S.C. § 2255 on June

24, 2020. (Doc. 72) .

        The Government filed a brief in opposition on August 23, 2020, to which Defendant

filed a reply on September 1, 2020. (Docs. 74, 75). Having been fully briefed, Defendant's

motions are now ripe for review.

                                             II. JURISDICTION
        As Defendant brings his motion under 28 U.S.C. § 2255, the Court has jurisdiction

under 28 U.S.C. § 1331 ("The district courts shall have original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United States."). The Court also has




        1 TheCourt liberally construes this filing as a motion to vacate or correct sentence pursuant to 28
U.S.C. § 2255.

                                                     2
          Case 3:16-cr-00060-RDM Document 76 Filed 01/25/21 Page 3 of 8




jurisdiction pursuant to 28 U.S.C. § 2241 ("Writs of habeas corpus may be granted by .. .

the district courts[.]").

                                   Ill. STANDARD OF REVIEW

        A federal prisoner in custody under the sentence of a federal court may, within one

year from when the judgment becomes final , move the sentencing court to "vacate, set

aside, or correct" a sentence "imposed in violation of the Constitution or laws of the United

States." 28 U.S.C. § 2255(a). A federal prisoner may also file a§ 2255 motion within one

year from "[t]he date on which the right asserted was initially recognized by the Supreme

Court, if that right was newly recognized by the Supreme Court and made retroactively

applicable to cases on collateral review." 28 U.S.C. § 2255(D(3). A§ 2255 motion may

attack a federal prisoner's sentence on any of the following grounds: (1) the judgment was

rendered without jurisdiction; (2) the sentence imposed was not authorized by law or

otherwise open to collateral attack; or (3) there has been such a denial or infringement of

the Constitutional rights of the prisoner as to render the judgment vulnerable to collateral

attack. 28 U.S.C. § 2255(b).

        Section 2255 does not, however, afford a remedy for all errors that may have been

made at trial or sentencing. United States v. Essig, 10 F.3d 968, 977 n.25 (3d Cir. 1993).

Rather, § 2255 permits relief for an error of law or fact constituting a "fundamental defect

which inherently results in complete miscarriage of justice." United States v. Eakman , 378

F.3d 294,298 (3d Cir. 2004) (citing United States v. Addonizio, 442 U.S. 178, 185 (1979)).


                                               3
        Case 3:16-cr-00060-RDM Document 76 Filed 01/25/21 Page 4 of 8




If the court determines that the sentence was not authorized by law, was unconstitutional, or

is otherwise open to collateral attack, the court may vacate the judgment, resentence the

prisoner, or grant the prisoner a new trial as appropriate. See 28 U.S.C. § 2255(b).

       Generally, the petitioner bears the burden of proof in§ 2255 proceedings. See

United States v. Hollis, 569 F.2d 199, 205 (3d Cir. 1977). However, in cases that involve

predicate offenses supporting a petitioner's career offender status, courts have determined

that the burden remains with the government to show the validity of the career offender

designation. United States v. Harris, 205 F. Supp. 3d 651,662 (M.D. Pa. 2016); United

States v. Evans, No. 02-CR-1 , 2015 WL 9480097, at *2 (W.D. Pa. Dec. 29, 2015).

                                         IV. ANALYSIS
       In his Section 2255 motions, Defendant seeks to vacate his conviction and

consecutive mandatory minimum sentence under 18 U.S.C. § 924(c). (Docs. 70, 72). Under

Section 924(c)(1)(A), enhanced punishments apply for any individual who uses, carries,

brandishes, or discharges a firearm "during and in relation to any crime of violence." The

length of the mandatory minimum sentence depends on whether the defendant uses,

carries, or possesses the firearm (5 years); brandishes the firearm (7 years); or discharges

the firearm (10 years). 18 U.S.C. § 924(c)(1)(A)(i)-(iii). The law further defines a "crime of

violence" as a felony that: "(A) has as an element the use, attempted use, or threatened use

of physical force against the person or property of another or; (B) that by its nature, involves

a substantial risk that physical force against the person or property of another may be used


                                               4
            Case 3:16-cr-00060-RDM Document 76 Filed 01/25/21 Page 5 of 8




in the course of committing the offense." 18 U.S.C. § 924(c)(3). "These clauses are known

as the 'elements clause' and the 'residual clause,' respectively." United States v. Robinson,

844 FJd 137, 141 (3d Cir. 2016).

        On June 24, 2019, the Supreme Court held that the residual clause of Section 924(c)

was unconstitutionally vague. See United States v. Davis, 139 S. Ct. 2319, 2336 (2019).

Defendant thus argues that, following Davis, his conviction as to Count 1 cannot rest on the

residual clause of Section 924(c); rather, it can only stand if predicated on a crime of

violence under the elements clause. (Doc. 72, at 3-4). Defendant further claims that,

pursuant to the categorical approach, 2 either aiding and abetting armed bank robbery or

armed bank robbery based on Pinkerton liability3 form the basis of his Section 924(c)

conviction. (Id. at 7). As Defendant contends that neither of these offenses categorically




        2 Defendant    argues, and the Government does not appear to contest, that the categorical approach
applies here because Count 2 charged him in the alternative. (Doc. 72, at 6; Doc. 74, at 18). Under the
categorical approach, courts "compare the elements of the statute under which the defendant was
convicted to the[§ 924(c)) definition of 'crime of violence."' United States v. Johnson, 899 F.3d 191, 203 (3d
Cir. 2018) (citing United States v. Wilson , 880 F.3d 80, 83 (3d Cir. 2018)). In making this determination,
courts must "look only to the statutory definitions-Le., the elements-of a defendant's . . . offense, and not
to the particular facts underlying the conviction." United States v. Lewis, 720 F. App'x 111, 114 (3d Cir.
2018), cerl. denied, 138 S. Ct. 2013 (2018) (quoting United States v. Chapman, 866 F.3d 129, 134 (3d Cir.
2017)) . "A crime is only a 'crime of violence' if 'the least culpable conduct hypothetically necessary to
sustain a conviction under the statute' meets the definition." Id. (citing Wilson , 880 F.3d at 84).

        3 Under the Pinkerlon doctrine, derived from the Supreme Court's holding in Pinkerlon v. United
States, 328 U.S. 640, 646-47, a defendant "may be held responsible for the substantive crimes committed
by a co-conspirator in furtherance of the conspiracy, even if [he) neither participates in the crimes nor has
any knowledge of them." United States v. Gonzales, 918 F.2d 1129, 1135 (3d Cir. 1990) (citing Pinkerlon,
328 U.S. at 646-47).

                                                      5
            Case 3:16-cr-00060-RDM Document 76 Filed 01/25/21 Page 6 of 8




constitute crimes of violence under Section 924(c)(3)(A), he moves the Court to vacate his

conviction on Count 1 and re-sentence him on Counts 2 and 3. (Id. at 7-11, 15).

        In response, the Government argues that Defendant's armed robbery conviction-

regardless of whether based on his involvement as a principal, 4 aider and abettor, or

vicariously liable co-conspirator-qualifies as a predicate crime of violence for the purpose

of his Section 924(c) conviction. (Doc. 74, at 15-20). Specifically, the Government contends

that "aiding and abetting is not a separate crime (under 18 U.S.C. § 2], but rather a theory of

liability" that courts recognize as "merely a means of committing an offense." (Id. at 9, 12).

The Government similarly asserts that the Pinkerton doctrine establishes a theory of liability

based on vicarious co-conspirator liability. (Id. at 19). The Government therefore submits

that Defendant's conviction for armed bank robbery still constitutes a crime of violence

pursuant to the categorical approach post-Davis. (Id. at 2).

        Upon review, the Court agrees with the Government. Although the Third Circuit has

yet to rule on the issue in a precedential opinion, several courts have determined that an

armed robbery conviction, even if predicated on an aiding and abetting or Pinkerton theory

of liability, amounts to a crime of violence under the elements clause of Section 924(c). See

United States v. McKelvey, 773 F. App'x 74, 75 (3d Cir. 2019) (explaining that, in the

context of Hobbs Act robbery, "(a]iding and abetting is not a separate crime, but rather 'an


        4Defendant concedes that the United States Court of Appeals for the Third Circuit has held that
bank robbery is a crime of violence under the elements clause of Section 924(c). (Doc. 72, at 7, n.6);
United States v. Wilson, 880 F.3d 80 (3d Cir. 2018); United States v. Johnson, 899 F.3d 191 (3d Cir. 2018).

                                                    6
         Case 3:16-cr-00060-RDM Document 76 Filed 01/25/21 Page 7 of 8




alternative charge that permits one to be found guilty as a principal for aiding or procuring

someone else to commit the offense."') (citations omitted); United States v. Green, No. 1:11-

CR-361, 2020 WL 5939161, at *5 (M.D. Pa. Oct. 7, 2020) (holding that armed robbery

conviction was a crime of violence because "[s]ection 924(c)'s elements clause does not

differentiate between principal, aider and abettor, and vicariously liable coconspirator.");

Dupree v. United States, No. 1:08-CR-00170, 2020 WL 1984317, at *6 (M.D. Pa. Apr. 27,

2020) (holding that, even if the defendant's underlying crime of violence rested on "aiding

and abetting armed bank robbery, that offense . . . constitutes a predicate crime of violence

sufficient to support a Section 924 (c) conviction . .. ."); United States v. Henry, --- F.3d ----,

2021 WL 46204, at *9 (9th Cir. Jan. 6, 2021) (noting that the holding in Davis "does not

conflict with or undermine the cases upholding§ 924(c) convictions based on Pinkerton

liability."); United States v. Walker, 830 F. App'x 12, 15 (2d Cir. 2020) ("Even if the jury

found [defendant] guilty of the robberies under a Pinkerton theory of liability, it is still the

case that the substantive crime of armed robbery on which the firearms charge was

predicated 'has as an element the use, attempted use, or threatened use of physical force

against the person or property of another."') (quoting 18 U.S.C. § 924(c)(3)(A)). Finding no

reason to depart from the rationale supporting these decisions, the Court thus finds that

both aiding and abetting armed bank robbery and armed bank robbery based on Pinkerton

liability qualify as crimes of violence under Section 924(c)'s elements clause. Therefore,

despite the Defendant's reliance on Davis, his conviction and consecutive mandatory


                                                 7
           Case 3:16-cr-00060-RDM Document 76 Filed 01/25/21 Page 8 of 8




minimum sentence on Count 1 is valid under Section 924(c), and the Court will deny his

Section 2255 motions.

                                       V. CONCLUSION
       For the reasons set forth in this Memorandum Opinion, the Court will deny

Defendanfs motions to vacate under 28 U.S.C. § 2255. (Docs.70, 72). The Court will also

decline to issue a certificate of appealability, as defendant has not "made a substantial
                                              11
showing of the denial of a constitutional right. 28 U.S.G. § 2253(c)(2). A separate Order

follows.




                                                       Robert D. Ma-i:t 1
                                                       United States District Court Judge




                                              8
